777 N.W.2d 419 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Rasheen BROWN, Defendant-Appellant.
Docket No. 140248. COA No. 292699.
Supreme Court of Michigan.
January 29, 2010.

Order
On order, of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 30, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.